 SOUTH POINT BARGE COMPANY, INC.173South Point Barge Company,Inc., and South PointTowing Company,Inc.andDavid Michael Lancas-ter,andJamesMartinLancaster.Cases9-CA-6602-1, 2 and 9-CA-6840-1, 2November 8, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 27, 1972, Administrative Law Judge'Almira Abbot Stevenson issued the attached Deci-sion in this proceeding., Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt her recommended Order.We agree with the Administrative Law Judge thatRespondent discharged David Lancaster on May 25,1971,because of his suspected union activities.According to Lancaster's credited testimony, DallasBradshaw, Respondent's vice president and generalmanager, told him that he would have to let him gobecause "he had received a letter from the LaborBoard that every day he worked me, he had to paymy brother, James Martin Lancaster." Bradshawalso said, "You come back after this Union bit blowsover."The Administrative Law Judge discreditedBradshaw's version of the discharge interview, thatDavid Lancaster was laid off for lack of work andthat he would be recalled if work picked up. It isnoted that the Respondent, during this same period,had, as found by the Board, discriminatorily dis-chargedDavid's brothers, James Lancaster andCharles Lancaster, as well as another employee,James Corbin.3 In these circumstances, and in viewof no credible explanation for the discharge, weagree with the finding of the Administrative LawJudge that the Respondent suspected that DavidLancaster, along with his brothers, was engaged inattempting to organize Respondent's operation, anddischarged him for the same reason it dischargedthem. His discharge therefore violated Section 8(a)(1)and (3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, South Point BargeCompany, Inc., and South Point Towing Company,Inc.,of South Point, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said Order.IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2 In the absence of exceptions, we adopt,pro forma,the finding of theAdmimstrative Law Judge that James Lancaster was discharged for cause,and thus not in violation of the Act.3South Point Barge Company, Inc, South Point Towing Company, Inc,195 NLRB No 168.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALMIRA A. STEVENSON, Trial Examiner: This consolidat-ed proceeding was heard at Huntington, West Virginia, onMay 17, 1972. A copy of the charge in Case 9--CA-6602-1,-2, filed by David Michael Lancaster November 18, 1971,was served on the Respondent November 22, 1971; thecomplaint issued February 8, 1972. A copy of the charge inCase 9-CA-6840-1, -2, filed by James Martin LancasterFebruary 22, 1972, was served on the RespondentFebruary 28, 1972; the complaint issued March 23, 1972,and was amended May 5, 1972. The cases were consolidat-ed March 23, 1972.The issues are whether the Respondent violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended, by (1) discriminatorily discharging or laying offDavid Michael Lancaster May 25, 1971, because of hisinterest in, sympathy for, and/or activities on behalf ofInland Boatmen's Union of the Seafarers InternationalUnion of North America, AGLIWD, AFL-CIO (hereincalled the Union) and in order to discourage membershipin the Union; and (2) discriminatorily discharging JamesMartin Lancaster February 21, 1972, because of hissympathy for, membership in, and activities on behalf oftheUnion and/or because of his protected activity inprotesting the Respondent's pollution of the waterways.I find that the Respondent violated the Act as alleged indischarging David Lancaster, but did not violate the Act indischarging James Lancaster.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.JURISDICTIONSouth Point Barge Company, Inc., an Ohio corporation,is engaged in the business of cleaning and repairing bargesfrom its location at South Point, Ohio. During the yearpreceding February 8, 1972, a representative period, itperformed services in interstate commerce for customerslocated outside the State of Ohio valued in excess of$50,000.200 NLRB No. 28 174DECISIONSOF NATIONALLABOR RELATIONS BOARDSouth Point Towing Company, Inc., an Ohio corpora-tion, is engaged in the business of fleeting and towingbarges from its location at South Point, Ohio. During the12 months preceding May 1971, it performed services ininterstate commerce for customers located outside theState of Ohio valued in excess of $50,000.The Companies admit, and I find, that they constitute asingle employer, at all times material herein engaged incommerce and in operations affecting commerce withinthemeaning of Section 2(6) and (7) of the Act. They arereferred to herein as the Respondent.The Respondent also admits, and I find, that the Unionis a labor organization within the meaning of Section 2(5)of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.ChronologyThe Respondent originally hired David Lancaster andJames Lancaster, brothers, in early 1970. David was adeckhand and James was a pilot. A third brother, EdgarLancaster, was a supervisor for the Respondent.David Lancaster testified that he got mad because of lowpay and no time off during long hauls and quit three orfour times.He always returned to the Respondent'semploy. His last absence was for a period unspecified inthe record and was caused by his being hospitalized foralcoholism. His brother Edgar put him back on the payrollMay 16, 1971.1On May 18, 1971, the Respondent fired James Lancasterand another employee, James Corbin, because of theirunion activity, as found by the Board in a prior proceedinginvolving most of the parties here involved. 195 NLRB No.168.On May 25, 1971, Dallas Bradshaw, vice president andgeneralmanager, terminatedDavid Lancaster undercircumstances described below, alleged by the GeneralCounsel in this case to be in violation of the Act.On May 29, 1971, the Respondent fired CharlesLancaster, brother of the three Lancasters involved in thiscase, because of his union activity, as found by the Boardin 195 NLRB No. 168.About 7 months later, on December 10, 1971, theRespondent reemployed James Lancaster as a laborer. OnFebruary 21, 1972, the Respondent terminated James, alsoalleged herein as a violation of the Act.B.David LancasterDavid Lancaster testified that Dallas Bradshaw, on May25, 1971, told him he would have to let him go because "hehad received a letter from the Labor Board that every dayhe worked me he had to pay my brother, James MartinLancaster"; and that Bradshaw added, "You come backafter this Union bit blows over." 21David Lancaster was uncertain as to the date he returned to work. Icredit the testimony of Vice President Dallas Bradshaw, which he stated wasbased on company records, that the date was May 16, 1971.2The Trial Examiner's Decision adopted by the Board indicates thatDavid Lancaster gave substantially the same testimony in the priorproceeding as to this conversation. However, this May 25 layoff was notalleged nor found to be unlawful in that case. At the hearing herein, DavidThe General Counsel also presented evidence thatalthough the Respondent refused David's requests for anykind of work, during the 4 months subsequent to David'stermination it hired four men consecutively for the nightwatchman job which, the General Counsel contends,David was qualified to fill.Vice President Bradshaw testified that after David hadbeen off (Bradshaw did not know David had been in theHospital), Edgar Lancaster put David back to work on May16. Bradshaw testified that he laid David off May 25, andtold him "we didn't need a deckhand because if I did Iwould have to put Jim back on when an opening cameopen. Jimmy was laid off. I had to put Jimmy back on .. .before I could hire [David] back." It was Bradshaw'stestimony that he laid David off for lack of work, and thathe told David he would call him back if work picked up.Bradshaw also testified that although David could havedone the work of night watchman, Bradshaw did not recallhim for that job as it was a salary job paying $90 for 48hours' work.The credibility of Bradshaw's testimony as to thedischarge interview is undercut by the finding of the Boardin the prior proceeding that James had not been laid offbut had been discriminatorily discharged. David's versionof the interview in which Bradshaw referred to a letterfrom the Labor Board about James is difficult to interpret,particularly as the charge alleging James' May 18 dischargeto be unlawful apparently was not served on the Respon-dent untilMay 27, 2 days after David's dischargeinterview, and the record does not suggest any other LaborBoard letter Bradshaw could have been talking about. AstheRespondent had discriminatorily discharged James,however, I am inclined to believe that the statement was anattempt at some kind of pretext. In these circumstances, Icredit David Lancaster, and discredit Bradshaw's testimo-ny as to the discharge interview and as to the reason for thedischarge aswell.We are left with no satisfactoryexplanation by the Respondent for David's termination.There is equally no satisfactory explanation for its failureto offer David one of the successive night watchmanopenings. The Respondent's counsel, at the hearing and inhisbrief herein, indicates that David was consideredunsuitable for the job of night watchman because he drankon the job. There is uncontroverted evidence, however,that although David drank during his days off, he neverdrank on the job. Moreover, neither Bradshaw nor anyother member of management testified that this was thereason he was not offered one of these openings. As setforth above, Bradshaw conceded that David was qualifiedfor the job, and gave an entirely different, and in myopinion, very weak reason for failing to offer it to him.Itisthus clear that the reasons advanced by theRespondent for its termination and refusal to rehire DavidLancaster were unsatisfactory, shifting, inconsistent, andsmacked of pretext. It is also clear that the discharge ofalso testifiedthat during one of several trips to thepremisesafterthislayoff,President Mike Vighanco told him that his handsweretied but David couldreturnto work "after this Union stuff blowed over." As this testimony vanesfrom that which theDecision showsDavid gave in the prior proceedings, Ido not credit it, even though Viglianco did not testify at the hearing in thiscase. SOUTH POINT BARGE COMPANY, INC.175David occurred during the same period of time in whichtheBoard has found that the Respondent committedseveral unfair labor practices, including the discriminatorydischarge of James Lancaster I week before, and ofCharles Lancaster 4 days after, David's discharge. In thesecircumstances, I am persuaded, and find, that althoughthere is no evidence that David Lancaster was engaged inany union activities, the Respondent suspected he wasengaged, along with his brothers, in attempting to organizethe plant3 and discharged him for the same reason itdischarged them. His discharge therefore similarly violatedSection 8(a)(1) and (3) of the Act 4C.James LancasterJames Lancaster testified as follows:On December 20, 1971, about 10 days after his return totheRespondent's employ as a laborer, James observedVice President Viglianco pumping styrene out of a bargeinto the river, and told Viglianco, "I couldn't permit this. Itwas my duty to stop it due to the fact that I had atankerman's license . . . and I told him about the fine wewere subject to, $500 to $2500 or a year imprisonment" forpolluting the river. "And I told him I would have to reportthis to the Coast Guard which I did..... James obtainedthis tankerman's license from the Coast Guard and itallowed him to pump, load, unload, and repair tank bargeswithout being supervised by one holding a pilot's or amaster's license.5 As the holder of a tankerman's certifi-cate, it was his duty to report such activity to the CoastGuard and he was subject to a fine if he were a party topollution of the waterways.Bradshaw replied that "it was dirty of me that I wouldstoop so low to report him to the Coast Guard. He said ifthe Company didn't do these certain little jobs, how did Iexpect him to many any money." That evening, Vigliancotold James not to report for work the next day as there wasnoworkfor him.James informed the Company four or five different timesthat he could not allow it to pump barges into the river,and on each occasion reported the Company to the CoastGuard.On one of these occasions, in late January,Viglianco asked James "why I always insisted on causinghim trouble."Vice President Vighanco told James in late January hewould make a good foreman, but "you can't be faithful tothe company and the Union." James replied that he mightconsider such an offer after the Union got in. After his 1-day layoff of December 21,6 James was laid off 7 or 8 daysin January and 3 days in February before his termination.On February 21, 1972, Bradshaw ordered James andanother employee to "put the blowers" on a tank barge.James, however, pulled out the barge's "certificate ofinspection papers" and found the barge had had a causticsoda cargo.? He then told Bradshaw he could not put theblowers on because "it was too dangerous, it might explodeand caustic soda will burn you." James added that "we"were subject to a fine and imprisonment. Bradshawthereupon went down through the barge opening up thehatches, to see what was in the barge, and James followedhim closing the hatches because in James' opinion it wasdangerous cargo. When Bradshaw returned to topside, hetold James "if you are not going to help, punch yourtimecard, go up the hill, you are fired." James replied thatBradshaw could not fire him, only Viglianco could, andthat he was returning to the duty of throwing bricks out ofan old boiler, to which he had been previously assigned.When Viglianco arrived, James asked him whether, inorder to keep his job, he had to put the blowers on thattank barge "knowing that it might explode and you can getsevere burns from it." Viglianco replied in the affirmative,and James told him, "I can't do it because of the danger ofit,of the $2500 fine and a year imprisonment if we arecaught." Viglianco said that caustic soda was not danger-ous, and that "I had caused him more trouble than anyman he has ever known." James told Viglianco he wouldhave to report him to the Coast Guard. When Vigliancoaffirmed that James was fired, James said he would seeViglianco in court, and Viglianco replied, "Well, go getyour lawyers and your Union men."James testified that he subsequently learned that causticsoda will not explode. He insisted, however, that it is an"acid" which will burn you if you blow it with the type ofportable electrical blowers not approved by the CoastGuard, which he would have been required to use, and thathe refused to do so because he thought it was dangerous.The Respondent presented no evidence contrary to theabove. Bradshaw testified that the Coast Guard visited theRespondent several times during James Lancaster's lastperiod of employment, checking out complaints that it waspolluting the rivers.He testified that the Coast Guard"found nothing," according to a report received from theCoast Guard about the middle of April 1972.It is the General Counsel's position, as I understand it,that the Respondent seized on James' refusal to obey theorder that he blow out the barge as a pretext to get rid ofhim because of his known union adherence and/or hisprotests of the Respondent's pollution of the river. In myopinion, the record does not support this contention.There is no evidence that the Respondent tolerated arefusal to obey a work order by any other employee or byJames Lancaster before his union sympathies were known.The General Counsel's contention that the Respondentfailed to reinstate James to a substantially equivalent job asordered in the prior proceeding is not properly before me,and was not fully litigated in this proceeding. James3 SouthernHousehold Products Company,180NLRB 369;BigYSupermarkets,173 NLRB 405, 415.4 In the prior proceeding, in which David Lancaster gave substantiallythe same testimony as to what Bradshaw said in discharging him, the Boardfound Bradshaw's remark about David's returning after the Union businesswas over not i o be coercive under Section 8(a)(1) In my opinion, however,it reveals an association between David and the Union in Bradshaw's mind.5Although James Lancaster had been employed in the past as a pilot, hetestified he did not have a pilot's or a master's license.6 James also testified that he did not work December 28, but he did notgive the reason. He said he took off 2 days during this period.7 I do not credit James Lancaster's testimony that the barge belonged toAmerican Chemical Barge Line and that it had 2 to 3 inches of liquidcaustic soda in its hold. It stands toreasonthat so much liquid could nothave been blown out but would have to be pumped out. The Respondent'sevidence thatthe tank wasowned by Allied Chemical Corporation, hadalready been emptied, and had only to be dried out by blowers is moreconsistentwith James' testimony that he wasinstructedonly to "put theblowers" on the barge. 176DECISIONSOF NATIONALLABOR RELATIONS BOARDexpressed the opinion that the Respondent laid him off onthe occasions referred to above andassigned onerous tasksto him as punishment for his union adherence. However,there is no credible evidence that he was the only laborerlaid off during that period. There is also no credibleevidence that work was available for him during the timeshe waslaid off.8 As to the allegedly onerous tasks whichwere assigned to him, some of themwereperformed byothers also, and it is equally possible that those tasksrepresented make-work given in lieu of additional layoffs.In these circumstances,I see no reasonfor construingViglianco's statement regarding James' foreman potentialto be "a subtle attempt by Respondent to take Lancasterout of the bargaining unit . . . thereby affording immunitytoRespondent for his future discharge," as the GeneralCounsel contends. Unlike the layoff of David Lancaster,which occurred in an immediate context of other unfairlabor practices, this discharge of James Lancaster occurredsome 9months after such antiunion violations werecommitted, in a context remote from any such conduct. Iconclude, therefore, that the evidencefailsto show thatantiumonconsiderations played a part in James' discharge.My conclusion is the same with regard to the contentionthatJames'discharge was caused by his protestsagainstthe Respondent's purported pollution of the rivers. Thus,according to James Lancaster's own testimony, he hadlodged such protests and had reported the Respondent tothe Coast Guard on several occasions. Although manage-ment waswell aware of this, and expressed annoyance, itrevealed no disposition to discipline him for this conduct.Itwasnot until James Lancaster flatly refused to obey adirect work order that Bradshaw, subsequently supportedby Viglianco, fired him. The evidence establishes to mysatisfaction that James' refusal to obey the order to blowout the barge was not in any way related to pollution of thewaterways. There is no evidence that blowing out the bargewould, or that James thought it would, pollute thewaterways.Accordingly, I conclude that a preponderance of theevidence fails to support the General Counsel's contentionthat James Lancaster's discharge was motivated by eitherhis known union sympathies and/or his protesting theRespondent's pollution of the waterways, novel andinteresting as the latter contention is.I find that the Respondent discharged James Lancasterbecause he refused a direct order to put the blowers on abarge which had contained caustic soda. I further find thatthe reason James refused was because he thought it wouldexplode and burn him.TheGeneralCounsel does not contend that the8James'testimonyon the layoffof other employees was ambiguous Histestimony regarding theavailabilityof work lacked specificity and struckme as merely uninformed opinion.I therefore do not credit him on thesepoints9N.LRBvKohler Company,220 F.2d 3, 10-12 (C.A.7);N.LR.B v.IllinoisBellTelephoneCo,189 F.2d 124, 127 (C.A 7) CfN.LRB. vWashington AluminumCo.,370 U S. 9Iwould also be proscribed from finding that James Lancaster's conductderived protection from Sec.502 of theAct, whichprovides, in part. "nor shall the quittingof labor byan employee or employees in good faithbecause of abnormally dangerous conditions for work at the place ofemployment of such employee or employees be deemed a strike under thisAct." Asidefrom other considerations,prior cases turning on this provisiondischarge for the reason found was unlawful. The Respon-dent rested its case without offering any evidence on theissue,and the parties neither argued nor briefed it. Itherefore have considerable doubts that the issue was fullylitigated.Based on the evidence which is in the record,however, I would conclude that James' conduct, for whichI have found he was terminated, was not protected by theAct. Thus, as far as the record shows, James acted alone inrefusing to obey the order given him. Although he testifiedthat another employee was also ordered to "put theblowers on," there is no evidence that that employee, orany other, joined in or even knew about James' refusal tocarry out Bradshaw's order. Nor is there any indicationthat James was concerned for the safety of any employeeother than himself. James' conduct was therefore notconcerted, and consequently not protected by Section 7.9Accordingly, I conclude that James Lancaster wasdischarged for cause, and recommend dismissal of thecomplaint as to him.REMEDYIn order to effectuate,thepoliciesof the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found,and in view ofthe nature thereof and the prior unfair labor practicesfound bythe Board,to cease and desist from infringing inanymanner on its employees'rights guaranteedby the Act.N.LR.B.v.EntwistleMfg. Co.,120 F.2d 532(C.A. 4).Having found that the Respondent discriminatorilydischarged David Lancaster,Ialso recommend that it beordered to offer him immediate and full reinstatement tohis former job, or if that job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority and other rights and privileges,and to make himwhole for any loss of earnings sufferedby thereason of thediscrimination against him, plus interest at 6 percent perannum.F.W. WoolworthCo.,90 NLRB289;Isis Plumbing& Heating Co.,138NLRB 716. I also recommend theposting of appropriate notices.Upon the foregoing findings of fact and conclusions oflaw and the entire record,and pursuant to Section 10(c) oftheAct,Ihereby issue the following recommended: 10ORDERThe Respondent, South Point Barge Company, Inc. andSouth Point Towing Company, Inc., of South Point, Ohio,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against anydeal with the status of employees who walk out in violation of no-strikeagreements.SeeStop & Shop, Inc,161 NLRB 75;Curtis-Mathes Mfg. Co.,145 NLRB 473; FruinColnon Construction Co.,139 NLRB 894, set aside 330F 2d 885 (C.A. 8);Knight-Morley Corp,116 NLRB 140, enfd 251 F.2d 743(C.A. 6) Cf.Redwing Carriers, Inc,130 NLRB 1209, modified 137 NLRB1545, enfd. 325 F.2d 1011 (C.A.D C.).io In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall as provided inSec 102 48 of the Board's Rules and Regulations,be adopted by the Boardand become its findings,conclusions,and Order,and all objections theretoshall be waived for all purposes. SOUTH POINT BARGE COMPANY, INC.employee because of his suspected interest in, sympathyfor, and/or activities on behalf of Inland Boatmen's Unionof the Seafarers International Union of North America,AGLIWD, AFL-CIO, or any other union.(b)In any manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer David Lancaster immediate and full reinstate-ment to his former job, or if his job no longer exists to asubstantially equivalent job,without prejudice to hisseniority or other rights and privileges, and make himwhole for his lost earnings in the manner set forth in thesection of the Trial Examiner's Decision entitled "Reme-dy(b)NotifyDavid Lancaster immediately, if presentlyserving inthe ArmedForces ofthe UnitedStates, of hisright to full reinstatement, upon application, after dis-charge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(d) Post at its South Point, Ohio, location copies of theattached notice.'1 Copies of the notice, on forms providedby the Regional Director for Region 9, after being dulysigned by an authorized representative of the Respondent,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that the notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director, in writing, within 20days of the date of this recommended Order what steps theRespondent has taken to comply herewith.12IT Is FURTHER ORDERED that the complaint in Case9-CA-6840-1, -2 be dismissed in its entirety.'In the event that the Board's Order is enforced by a judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"12 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "177APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunity topresent their evidence,ithas been found that we violatedtheNational Labor Relations Act, as amended, and wehave been ordered to post this notice:WE WILL NOT discharge any employee because of hissuspected interest in, sympathy for, and/or activities onbehalf of Inland Boatmen'sUnion of the SeafarersInternationalUnion of North America, AGLIWD,AFL-CIO,or any other union.WE WILL NOT in anymanner interferewith,restrain,or coerce our employees in the exercise of rightsguaranteed to them by Section 7 of the National LaborRelationsAct, asamended.WE WILL offer David Lancaster immediate and fullreinstatement to the job he held prior to his dischargeon May 25, 1972 or if his job no longer exists, to asubstantially equivalent job, without prejudice to hisseniority or other rights and privileges.WE WILL make whole David Lancaster for any lossof pay he may havesuffered as a result of thediscrimination against him, plus interest at 6 percentper annum.SOUTH POINT BARGECOMPANY, INC. AND SOUTHPOINT TOWING COMPANY,INC.(Employer)DatedBy(Representative)(Title)WE WILL immediately notify David Lancaster if presentlyserving in the Armed Forces of the United States of hisright to full reinstatement upon application after dischargefrom the Armed Forces in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Federal Office Building,Room 2407, 550 Main Street, Cincinnati, Ohio 45202Telephone 513-684-3696.